OPINION — AG — **** OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION — DUTIES NOT TRANSFERRED TO OFFICE OF COMMUNITY AFFAIRS AND PLANNING **** (1) THE ENUMERATED DUTIES AND RESPONSIBILITIES OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION, AND ITS DIRECTOR, AS CONTAINED IN 74 O.S. 1970 Supp., 1108 [74-1108](A), ARE NOT TRANSFERRED TO THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING, BUT THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING IS TO HELP COORDINATE, PROVIDE ASSISTANCE, REVIEW, ASSIST, STUDY AND ANALYZE, AND MAKE RECOMMENDATIONS CONCERNING THOSE ACTIONS WHICH ARE THE RESPONSIBILITY AND DUTY OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION, AND ITS DIRECTOR. (2) THE PASSAGE OF 74 O.S. 1970 Supp. 1501-1516, [74-1501], [74-1516], DOES NOT CHANGE THE AUTHORITY OF THE DIRECTOR OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT COMMISSION TO ACT IN THE CAPACITY OF THE STATE OF OKLAHOMA ALTERNATE MEMBER OF THE OZARKS REGIONAL PLANNING COMMISSION, AND THE POWERS, DUTIES AND LIABILITIES OF SAID ALTERNATE ARE NOT TRANSFERRED TO THE NEWLY ESTABLISHED OFFICE OF THE COMMUNITY AFFAIRS AND PLANNING. (3) THERE IS NO SPECIFIC PROVISION IN THE OFFICE OF THE COMMUNITY AFFAIRS AND PLANNING ACT 74 O.S. 1970 Supp. 1501-1516, [74-1501] — [74-1516]. WHICH MAKES IT MANDATORY FOR THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING TO "PROCESS AND HANDLE ALL OZARKS PLANNING COMMISSION WORK FOR THE STATE". THE HANDLING OF SUCH WORK WOULD BE CONSISTENT WITH THE PROVISIONS SET OUT IN THE PURPOSE OF ACT, THE DUTIES OF THE ADMINISTRATOR, AND THE FUNCTIONS AND RESPONSIBILITIES OF THE OFFICE. (4) THE WORK OF THE DIVISION OF PARKS, RECREATION AND WATERWAYS OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT  PARK COMMISSION IN KEEPING THE STATE OF OKLAHOMA'S PARTICIPATION IN THE FEDERAL BUREAU OF RECREATION PROGRAMS AND GRANTS CURRENT AND ELIGIBLE IS NOT TRANSFERRED TO THE OFFICE OF COMMUNITY AFFAIRS AND PLANNING UNDER THE PROVISIONS OF 74 O.S. 1970 Supp. 1501-1516, [74-1501], [74-1516]. BECAUSE THE DIRECTOR OF THE OKLAHOMA INDUSTRIAL DEVELOPMENT AND PARK COMMISSION SERVES AS STATE LIAISON OFFICER TO THE FEDERAL BUREAU OF OUTDOOR RECREATION BY REASON OF HIS APPOINTMENT BY EXECUTIVE ORDER OF THE GOVERNOR, HE WILL CONTINUE TO ACT IN SUCH CAPACITY UNTIL SUCH TIME AS HE RESIGNS OR IS REPLACED BY FURTHER EXECUTIVE ORDER OF THE GOVERNOR. CITE: 74 O.S. 1970 Supp., 1108 [74-1108](A), 74 O.S. 1970 Supp. 1151-1153 [74-1151], [74-1153], (ODIE NANCE)